                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION

James Buchl and Doren Chatinover,            )
                                             )
               Plaintiff,                    )       ORDER
                                             )
       vs.                                   )
                                             )
Gascoyne Materials Handling &,               )
Recycling, L.L.C.,                           )       Case No. 1:17-cv-048
                                             )
       Defendant.                            )


       On January 15, 2019, plaintiffs filed a “Motion to Continue Deadlines.” (Doc. No. 77). The

court orders that a telephonic status conference with the parties be scheduled on Tuesday, January

22, 2019, at 10:00 AM. Chambers will initiate the call. In the interim, the court SUSPENDS all fact

discovery and expert disclosure deadlines.

       IT IS SO ORDERED.

       Dated this 16th day of January, 2019.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court
